


110 HR 3510 IH: To prohibit the imposition and collection of tolls on

U.S. House of Representatives
2007-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3510
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2007
			Mr. Peterson of
			 Pennsylvania (for himself, Mr.
			 Gonzalez, Mr. English of
			 Pennsylvania, and Mr.
			 Rodriguez) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To prohibit the imposition and collection of tolls on
		  certain highways constructed using Federal funds.
	
	
		1.Prohibition on imposition and
			 collection of tolls on certain highways constructed using Federal
			 funds
			(a)DefinitionsIn
			 this section, the following definitions apply:
				(1)Federal highway
			 facilityThe term Federal highway facility means any
			 highway, bridge, or tunnel on the Interstate System that is constructed using
			 Federal funds.
				(2)SecretaryThe
			 term Secretary means the Secretary of Transportation.
				(3)Tolling
			 provisionThe term tolling provision means—
					(A)section 129 of
			 title 23, United States Code;
					(B)section 1216(b) of
			 the Transportation Equity Act for the 21st Century (23 U.S.C. 129 note; 112
			 Stat. 212);
					(C)section 1604(b) of
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users (23 U.S.C. 129 note; 119 Stat. 1250); and
					(D)section 1012(b)(4)
			 of the Intermodal Surface Transportation Efficiency Act of 1991 (23 U.S.C. 149
			 note; 105 Stat. 1938).
					(b)Prohibition
				(1)In
			 generalSubject to paragraph (2), the Secretary shall not permit
			 the imposition or collection of any toll on any portion of a Federal highway
			 facility—
					(A)that is in
			 existence on the date of enactment of this Act; and
					(B)on which no toll
			 is imposed or collected under a tolling provision on that date of
			 enactment.
					(2)ExemptionParagraph
			 (1) shall not apply to the imposition or collection of a toll on a Federal
			 highway facility on which a toll is imposed or collected under a tolling
			 provision on the date of enactment of this Act.
				(c)State
			 buy-backNo toll shall be imposed or collected on a Federal
			 highway facility that is purchased by a State on or after the date of enactment
			 of this Act.
			
